*207Judgment, Supreme Court, New York County (Arlene R. Silverman, J.), rendered June 8, 2005, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court properly granted defendant’s request to proceed pro se for part of the cross-examination of the main undercover officer. The court conducted a proper inquiry in which it fully explained to defendant the dangers of self-representation and the importance of using a trained lawyer, and the record establishes that defendant, who had an extensive criminal record and claimed to have a college degree, had the experience and intelligence to understand the court’s warnings and knowingly waive his right to counsel (see People v Providence, 2 NY3d 579, 581 [2004]). Furthermore, defendant represented himself for only a portion of the trial (see People v Cabassa, 79 NY2d 722, 730-731 [1992], cert denied sub nom. Lind v New York, 506 US 1011 [1992]; People v Johnson, 251 AD2d 183 [1998], lv denied 92 NY2d 950 [1998]; People v Timmons, 199 AD 2d 8 [1993], lv denied 83 NY2d 811 [1994]).
The court properly exercised its discretion in imposing reasonable limits on the scope of cross-examination (see People v Melcherts, 225 AD2d 357 [1996], lv denied 88 NY2d 881 [1996]). Defendant received ample opportunity to explore whether the police injured him in making the arrest and to thus raise a bias issue, as well as to take advantage of the fact that the police recovered buy money from a codefendant but not from defendant. There was no violation of defendant’s right to confront witnesses and present a defense (see Crane v Kentucky, 476 US 683, 689-690 [1986]; Delaware v Van Arsdall, 475 US 673, 678-679 [1986]). Concur—Andrias, J.P., Saxe, Friedman, Nardelli and Malone, JJ.